DETAILED ACTION
This Office Action is in response to the Remarks and Amendments filed on 17 March 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karim et al. (US 2017/0018588 A1; hereinafter Karim).
In regards to claim 1, Karim teaches, e.g. in figs. 4, a flat panel detection substrate, comprising: 
a base substrate (40) [0037]; 
a bias electrode (48) [0038] and a sense electrode (42) [0038] on the base substrate; and 
a semiconductor layer (44) [0037] at a side (e.g. top sides of (48/42)) of the bias electrode and the sense electrode away from the base substrate,
wherein the semiconductor layer (44) [0037] is in direct contact (e.g. (46) is optional leaving (44) in contact with (48) and (42)) with the bias electrode (48) [0038] and the sense electrode (42) [0038].
Karim appears to be silent as to the limitation wherein the semiconductor layer having a thickness greater than 100 nm; however, Karim teaches optimizing the thickness of a semiconductor layer (44) so that the semiconductor layer can absorb infrared wavelengths along with optical wavelengths [0029]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the limitation wherein the semiconductor layer having a thickness greater than 100 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
In regards to claim 3, Karim teaches the limitations discussed above in addressing claim 1. Karim further teaches the limitations wherein a material of the semiconductor layer comprises a-Si [0043].
In regards to claim 15, Karim teaches, e.g. in figs. 4, a method for fabricating a flat panel detection substrate, comprising: 
preparing a base substrate (40) [0037]; and 
forming a bias electrode (48) [0038] and a sense electrode (42) [0038] over the base substrate and a semiconductor layer (44) [0037] covering the bias electrode and the sense electrode,
wherein the semiconductor layer (44) [0037] is formed directly on (e.g. (46) is optional leaving (44) in contact with (48) and (42)) the bias electrode (48) [0038] and the sense electrode (42) [0038].
Karim appears to be silent as to the limitation wherein the semiconductor layer having a thickness greater than 100 nm; however, Karim teaches optimizing the thickness of a semiconductor layer (44) so that the semiconductor layer can absorb infrared wavelengths along with optical wavelengths [0029]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the limitation wherein the semiconductor layer having a thickness greater than 100 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
In regards to claim 20, Karim teaches the limitations discussed above in addressing claim 1. Karim further teaches the limitations of a flat panel detector, comprising the flat panel detection substrate of claim 1 [0037-0038].
Claim(s) 4, 6-9, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karim as respectively applied to claims 1 and 15 above, and further in view of Karim et al. (US 9,698,193 B1; hereinafter Karim’193).
In regards to claim 4, Karim teaches the limitations discussed above in addressing claim 1. Karim appears to be silent as to, but does not preclude, the limitations wherein the semiconductor layer comprises a first semiconductor layer and a second semiconductor layer, the second semiconductor layer is on a side of the first semiconductor layer away from the bias electrode and the sense electrode; and a mobility of the second semiconductor layer is higher than a mobility of the first semiconductor layer. Karim’193 teaches, e.g. in fig. 4j, the limitations wherein the semiconductor layer (414/434) (e.g. 436 is optional) comprises a first semiconductor layer (434) and a second semiconductor layer (414), the second semiconductor layer is on a side of the first semiconductor layer away from the bias electrode (408) and the sense electrode (404) (e.g. (414) is on the top side of (434) away from (408/404)); and a mobility of the second semiconductor layer is higher than a mobility of the first semiconductor layer (col. 8/lns. 64-67: evidenced by the first and second semiconductor layer having different color absorption ranges). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Karim with the aforementioned limitations taught by Karim’193 to have a system that may acquire dual energy images simultaneously and may be optimized independently of each other and/or may reduce or minimize manufacturing costs (Karim’193 col. 2/lns. 18-20).
In regards to claim 6, Karim teaches the limitations discussed above in addressing claim 1. Karim further teaches the limitations wherein an insulating element is disposed between the bias electrode and the sense electrode, the semiconductor layer covers the bias electrode, the sense electrode, and the insulating element (e.g. in fig. 4e; [0044]). 
Karim appears to be silent as to, but does not preclude, the limitations wherein a material of the insulating element comprises an inorganic insulating material. Karim’193 teaches the limitations wherein a material of the insulating element comprises an inorganic insulating material (col. 5/lns. 45-63: e.g. metal oxide). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Karim with the aforementioned limitations taught by Karim’193 to have a system that may acquire dual energy images simultaneously and may be optimized independently of each other and/or may reduce or minimize manufacturing costs (Karim’193 col. 2/lns. 18-20).
In regards to claim 7, the combination of Karim and Karim’193 teaches the limitations discussed above in addressing claim 6. The combination of Karim and Karim’193 appears to be silent as to the limitation wherein a thickness of the insulating element is between 100nm and 300 nm; however, Karim teaches that the thickness of a blocking layer (46) is optimizable to take into account both the dark conductivity and photoconductivity of a semiconducting layer (44) [0040]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the limitation wherein a thickness of the insulating element is between 100nm and 300 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
In regards to claim 8, Karim teaches the limitations discussed above in addressing claim 1. Karim further teaches the limitations wherein a dielectric layer is further disposed between the bias electrode and the semiconductor layer and between the sense electrode and the semiconductor layer [0044]. 
Karim appears to be silent as to, but does not preclude, the limitations wherein a material of the dielectric layer comprises a metal oxide. Karim’193 teaches the limitations wherein a material of the dielectric layer comprises a metal oxide (col. 5/lns. 45-63: e.g. metal oxide). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Karim with the aforementioned limitations taught by Karim’193 to have a system that may acquire dual energy images simultaneously and may be optimized independently of each other and/or may reduce or minimize manufacturing costs (Karim’193 col. 2/lns. 18-20).
In regards to claim 9, the combination of Karim and Karim’193 teaches the limitations discussed above in addressing claim 8. Karim further teaches the limitations wherein a material of the bias electrode and the sense electrode comprises a metal; and the material of the dielectric layer comprises an oxide of the metal [0046]. Karim’193 further teaches the limitations wherein a material of the bias electrode and the sense electrode comprises a metal; and the material of the dielectric layer comprises an oxide of the metal (col. 5/lns. 45-63). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Karim with the aforementioned limitations taught by Karim’193 to have a system that may acquire dual energy images simultaneously and may be optimized independently of each other and/or may reduce or minimize manufacturing costs (Karim’193 col. 2/lns. 18-20).
In regards to claim 11, Karim teaches the limitations discussed above in addressing claim 1. Karim appears to be silent as to, but does not preclude, the limitations further comprising: a thin film transistor, wherein a drain electrode of the thin film transistor is electrically coupled to the sense electrode. Karim’193 teaches the limitations further comprising: a thin film transistor, wherein a drain electrode of the thin film transistor is electrically coupled to the sense electrode (col. 5/lns. 4-5). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Karim with the aforementioned limitations taught by Karim’193 to have a system that may acquire dual energy images simultaneously and may be optimized independently of each other and/or may reduce or minimize manufacturing costs (Karim’193 col. 2/lns. 18-20).
In regards to claim 18, Karim teaches the limitations discussed above in addressing claim 15. Karim further teaches the limitations further comprising: forming an insulating element between the bias electrode and the sense electrode [0044].
Karim appears to be silent as to, but does not preclude, the limitations wherein a material of the insulating element comprises an inorganic insulating material. Karim’193 teaches the limitations wherein a material of the insulating element comprises an inorganic insulating material (col. 5/lns. 45-63: e.g. metal oxide). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Karim with the aforementioned limitations taught by Karim’193 to have a system that may acquire dual energy images simultaneously and may be optimized independently of each other and/or may reduce or minimize manufacturing costs (Karim’193 col. 2/lns. 18-20).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karim as applied to claim 1 above, and further in view of Troxell et al. (US 2004/0119688 A1; hereinafter Troxell).
In regards to claim 10, Karim teaches the limitations discussed above in addressing claim 1. Karim appears to be silent as to, but does not preclude, the limitations wherein the bias electrode and the sense electrode are in an interdigital comb structure. Troxell teaches the limitations wherein the bias electrode and the sense electrode are in an interdigital comb structure ([0044]: interdigitated geometry of electrodes, [0056]: electrodes comprising DC bias and proximity sensing electrodes). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Karim with the aforementioned limitations taught by Troxell to have a geometry to achieve different sensing sensitivities (Troxell [0044]).
Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Karim and Karim’193 as applied to claim 4 above, and further in view of Nagata et al. (US 6,784,949 B1; hereinafter Nagata).
In regards to claim 12, the combination of Karim and Karim’193 teaches the limitations discussed above in addressing claim 4. Karim further teaches the limitations of a TFT with through holes [0042].
The combination of Karim and Karim’193 appears to be silent as to, but does not preclude, the limitations further comprising: an interlayer insulating layer on the substrate; and a first through hole and a second through hole penetrating the interlayer insulating layer, wherein the first through hole and the second through hole are not aligned in a vertical direction. Nagata teaches, e.g. in fig. 2, the limitations further comprising: a TFT with an interlayer insulating layer (28) on the substrate; and a first through hole (15) and a second through hole (18) penetrating the interlayer insulating layer, wherein the first through hole and the second through hole are not aligned in a vertical direction (interpreted to mean that the elements do not overlap from the top down in a plan view) (col. 16/lns. 58-67). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Karim with the aforementioned limitations taught by Nagata to have an active matrix substrate capable of preventing signal transmission delays in signal lines and crosstalk between pixels without an increase in the number of manufacturing steps (Nagata col. 6/lns. 56-59).
In regards to claim 13, the combination of Karim, Karim’193, and Nagata teaches the limitations discussed above in addressing claim 6. Nagata further, e.g. in fig. 2, teaches the limitations further comprising a connection electrode (16) at least partially covering inner walls of the first and second through holes (col. 17/lns. 1-8). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Karim with the aforementioned limitations taught by Nagata to have an active matrix substrate capable of preventing signal transmission delays in signal lines and crosstalk between pixels without an increase in the number of manufacturing steps (Nagata col. 6/lns. 56-59).
In regards to claim 14, the combination of Karim, Karim’193, and Nagata teaches the limitations discussed above in addressing claim 6. Karim’193 further teaches the limitations further comprising a thin film transistor, wherein a drain electrode of the thin film transistor is coupled to the sense electrode through the connection electrode (col. 5/lns. 4-5). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Karim with the aforementioned limitations taught by Karim’193 to have a system that may acquire dual energy images simultaneously and may be optimized independently of each other and/or may reduce or minimize manufacturing costs (Karim’193 col. 2/lns. 18-20).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karim as applied to claim 15 above, and further in view of Yamazaki et al. (US 2010/0072470 A1; hereinafter Yamazaki).
In regards to claim 17, Karim teaches the limitations discussed above in addressing claim 15. Karim appears to be silent as to, but does not preclude, the limitations wherein the semiconductor layer comprises a first semiconductor layer and a second semiconductor layer; a mobility of the second semiconductor layer is higher than a mobility of the first semiconductor layer. Karim’193 teaches, e.g. in fig. 4j, the limitations wherein the semiconductor layer (414/434) (e.g. 436 is optional) comprises a first semiconductor layer (434) and a second semiconductor layer (414), the second semiconductor layer is on a side of the first semiconductor layer away from the bias electrode (408) and the sense electrode (404) (e.g. (414) is on the top side of (434) away from (408/404)); and a mobility of the second semiconductor layer is higher than a mobility of the first semiconductor layer (col. 8/lns. 64-67: evidenced by the first and second semiconductor layer having different color absorption ranges). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Karim with the aforementioned limitations taught by Karim’193 to have a system that may acquire dual energy images simultaneously and may be optimized independently of each other and/or may reduce or minimize manufacturing costs (Karim’193 col. 2/lns. 18-20).
The combination of Karim and Karim’193 appears to be silent as to, but does not preclude, the limitations wherein forming the semiconductor layer comprises: depositing the first semiconductor layer at a first deposition rate; depositing the second semiconductor layer at a second deposition rate; the first deposition rate being greater than the second deposition rate. Yamazaki teaches the limitations wherein forming the semiconductor layer comprises: depositing the first semiconductor layer at a first deposition rate [0078]; depositing the second semiconductor layer at a second deposition rate; the first deposition rate being greater than the second deposition rate [0078]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Karim with the aforementioned limitations taught by Yamazaki to control the electrical characteristics of layers (Yamazaki [0078]).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karim as applied to claim 15 above, in view of Karim’193, and further in view of Morosawa (US 2018/0090620 A1; hereinafter Morosawa).
In regards to claim 19, Karim teaches the limitations discussed above in addressing claim 15. Karim further teaches the limitations wherein a material of the bias electrode and the sense electrode comprises a metal, a dielectric layer is between the bias electrode and the semiconductor layer and between the sense electrode and the semiconductor layer [0046].
Karim appears to be silent as to, but does not preclude, the limitations wherein a material of the dielectric layer comprises a metal oxide. Karim’193 teaches the limitations wherein a material of the dielectric layer comprises a metal oxide (col. 5/lns. 45-63). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Karim with the aforementioned limitations taught by Karim’193 to have a system that may acquire dual energy images simultaneously and may be optimized independently of each other and/or may reduce or minimize manufacturing costs (Karim’193 col. 2/lns. 18-20).
The combination of Karim and Karim’193 appears to be silent as to, but does not preclude, the limitations wherein forming the bias and sense electrodes and the dielectric layer comprises: forming a metal material layer; and performing oxidation treatment on a surface of the metal material layer, and forming a pattern comprising the bias electrode, the sense electrode and the dielectric layer by a patterning process. Morosawa teaches the limitations wherein forming the bias and sense electrodes and the dielectric layer comprises: forming a metal material layer [0027-0028]; and performing oxidation treatment on a surface of the metal material layer, and forming a pattern comprising the bias electrode, the sense electrode and the dielectric layer by a patterning process [0027-0028]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Karim with the aforementioned limitations taught by Morosawa to protect a TFT from external moisture or outside air, thereby improving reliability (Morosawa [0027-0028]).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 17 March 2022 have been fully considered but they are not persuasive. Examiner thanks Applicant for the concise analysis of the prior Office Action (hereinafter prior Office Action) dated 20 December 2021 found in Applicant’s Remarks (hereinafter Remarks). The Remarks appear to assert that the cited prior art does not teach the limitation “wherein the semiconductor layer is in direct contact with the bias electrode and the sense electrode;” however, Examiner respectfully submits that the prior art teaches the limitation in question and the claims of the application at hand stand properly rejected.
Specifically, the Remarks appear to assert that the prior art reference Karim (citations in the prior Office Action and the Office Action above) does not teach that the optional layer blocking layer (46) can be omitted, leaving semiconductor layer (44) in contact with bias electrode (48) and (42); however, Examiner respectfully submits that Karim expressly teaches that the optional blocking layer (46) can be omitted since Karim labels (46) as being optional in figs. 4. Furthermore, while the Remarks cite to paragraphs [0039-0040] of Karim as teaching that layer (46) is specifically selected and cannot be omitted, this interpretation would negate the deliberate and intentional use of the term “optional” to describe layer (46). Finally, Karim expressly teaches in paragraph [0032] that “either of the blocking layers or both may be optional or can be replaced with ohmic and/or Schottky contacts…,” indicating that (46) can be omitted or replaced.
In light of this discussion, Examiner respectfully submits that Karim teaches the limitation in question and that the claims of the application at hand stand properly rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812